Citation Nr: 0947384	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1977 
through June 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

During the pendency of this appeal, by way of a July 2007 
rating decision, the Louisville, Kentucky RO granted the 
Veteran service connection for tinnitus and assigned a 10 
percent evaluation.  As this represents a full grant of the 
benefit sought on appeal, this issue is no longer before the 
Board.


FINDINGS OF FACT

1.  By way of a March 1988 rating decision, the RO denied 
service connection for bilateral hearing loss disability; the 
Veteran did not appeal.

2.  Evidence received since the March 1988 RO decision is new 
to the record in that it was not previously submitted to 
agency decision makers, but the newly submitted evidence, by 
itself or considered along with the evidence of record at the 
time of the 1988 denial, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
disability has not been received.  38 U.S.C.A. §§ 1101, 1131, 
1112, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Furthermore, he was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, the reasons that his previous 
claim was denied, and what was required to substantiate the 
underlying service connection claim in his case.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA records, and provided 
audiological evaluations in furtherance of his claim.  In 
this regard, the Board observes that VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  

Notwithstanding the foregoing, a VA examination addressing 
whether the Veteran's hearing loss was related to military 
service was obtained in February 2007 with follow up addendum 
dated in May 2007, October 2007, February 2008 and June 2008.  
The Board notes that, in general, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. 
§ 3.159A (c)(4) (2009).  However, the Court of Appeals for 
Veteran's Claims has made it clear that there is an exception 
to the general rule in claims to reopen based on the 
submission of new and material evidence.  See also Woehlaert 
v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  As discussed below, the Board has 
determined that the Veteran has not submitted new and 
material evidence to reopen his claim.  Accordingly, VA did 
not have a duty to provide him with an adequate medical 
examination.  

Even if Barr were applicable and VA did have a duty to 
provide an examination, the examination of record combined 
with the subsequent follow-up addendum is more than adequate.  
These opinions considered the STRs, and the Veteran's lay 
statements regarding in-service noise exposure, as well as 
post-service noise exposure, and his allegations regarding 
continuity of symptomatology of his hearing problems since 
service.   

Based on the foregoing, the Board finds that any duty on the 
part of VA to assist the Veteran with respect to obtaining a 
VA examination or opinion with respect to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss 
disability has been met.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to inform or assist that was unmet.

II. Claim to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a March 1988 rating decision denied 
service connection for bilateral hearing loss disability; the 
Veteran did not appeal. Since the Veteran did not seek 
appellate review within one year of notification of the 
denial of service connection in March 1988, that decision 
became final and binding on him based on the evidence then of 
record and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The pertinent law states that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 1988 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
currently diagnosed hearing loss was the result of in-service 
noise exposure, or in any other way related to military 
service.

At the time of the March 1988 denial, the relevant evidence 
of record consisted of: the Veteran's DD Form 214, noting 
that his military occupational specialty (MOS) was a cannon 
crewman, and that he served in the 6th Battalion of the 10th 
Field Artillery; the Veteran's STRs which contained a 
February 1977 entrance audiologic examination showing hearing 
within normal limits, an August 1981 separation audiological 
examination also showing hearing within normal limits for VA 
purposes; and an August 1981 Report of Medical History where 
the Veteran noted that he experienced hearing loss; however, 
the physician summary and elaboration of all pertinent data 
on the back of the Report of Medical History noted that no 
hearing loss was found.  

The STRs also contained an April 1978 Hearing Conservation 
Data Card noting continuous noise exposure, and stating that 
it had been one day since the Veteran's most recent noise 
exposure and that the duration of his most recent noise 
exposure was seven plus hours.  The Veteran also noted that 
no ear protection was worn.  The audiological examination 
showed that pure tone threshold levels, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
10
25
LEFT
40
30
20
20
15

The audiological evaluation also showed a pure tone threshold 
of 55 decibels at 6000 Hz in both the right and left ear.  
Also of record at the time of the last prior final denial was 
a General Medical examination dated in December 1987 where 
the Veteran reported hearing loss which he attributed to 
being on the artillery range while in Germany, and a February 
1988 audiological examination where the examiner diagnosed 
the Veteran with bilateral high frequency sensorineural 
hearing loss disability, and noted that he had a history of 
noise exposure.

The RO denied service connection in the March 1988 rating 
decision as the evidence did not show a chronic hearing loss 
disability during service or within one year following 
service separation.  

Evidence submitted since the March 1988 denial includes a 
March 2005 letter from the Veteran to his Congressman, where 
he described his in-service duties, including working as a 
loader/driver of an eight inch self propelled howitzer 
without using hearing protection; and a health summary from 
the Lexington VA medical center (VAMC) which contains a list 
of the Veteran's active problems.

VA audiological examinations by M.F., M.A., CCC-A, dated in 
February 2007, and addendum dated in May 2007, October 2007, 
February 2008, and June 2008 are also new, but contain a 
negative nexus opinion that contradicts the Veteran's 
assertions.    Although the examiner diagnosed the Veteran 
with sensorineural normal to moderately severe hearing loss 
in the right ear, and sensorineural normal to profound 
hearing loss in the left ear, the examiner specifically 
opined that the Veteran's hearing loss disability was less 
likely as not related to military noise exposure, reasoning 
that his hearing acuity was within normal limits of hearing 
at the time of entrance and discharge from the military.  
M.F., M.A. explained that although audiometric test results 
dated in April 1978 showed a loss of hearing acuity, this 
1978 examination was conducted one day after the Veteran's 
most recent noise exposure which was for seven plus hours 
during a 24 hour period.  M.F. explained that because 
subsequent audiometric testing (the August 1981 discharge 
examination) indicated hearing thresholds within normal 
limits, this indicated that the hearing loss noted on the 
April 1978 in-service examination was only a temporary 
threshold shift after noise exposure.  M.A.. rendered this 
decision after taking into account the Veteran's history of 
military noise exposure, including noise exposure from an 
eight inch self-propelled howitzer firing on the turbo 
charged diesel engine track vehicle, and occupational and 
recreational noise exposure.  

Here, despite the newly added statement from the Veteran, and 
VA audiological examination dated in February 2007 and 
subsequent addendum dated in May 2007, October 2007, February 
2008, and June of 2008, none of these newly received records 
raises a reasonable possibility of substantiating the claim 
because the records do not establish a nexus to service.  In 
fact, M.F., the VA audiologist specifically opined that the 
Veteran's current hearing loss disability was less likely as 
not related to military noise exposure, noting that the 
Veteran's August 1981 discharge examination was within normal 
limits, and explaining that although the April 1978 
audiological examination showed evidence of hearing loss, 
this only represented a temporary threshold shift due to 7 
plus hours of noise exposure one day prior to the 
examination.  

The Board finds that the new 2007 VA examination report along 
with the subsequent addenda, while new, are not material.  
The medical opinions contained therein, when considered alone 
or with previous evidence of record, does not establish a 
link between the Veteran's currently diagnosed hearing loss 
disability and military service.  On the contrary, this new 
evidence contains opinions that suggest that there is no 
etiological link between service and his current hearing loss 
disability.  Thus, these VA medical records doe not raise a 
reasonable possibility of substantiating the claim and are 
insufficient to reopen the previously denied claim of service 
connection for hearing loss disability.  

Further, evidence received since the March 1988 denial which 
discusses the Veteran's in-service noise exposure, to include 
the Veteran's statements detailing his exposure to noise an 
artillery crew member, is cumulative of the information 
previously of record at the time of the 1988 denial.  
Evidence documenting the Veteran's in-service noise exposure, 
including a DD Form 214 showing the Veteran's MOS to be a 
cannon crewman with a Field Artillery Unit, a December 1987 
VA examination report that noted his history of noise 
exposure on the artillery range, and a February 1988 VA 
audiologist whom noted a history of in-service noise 
exposure, were of record at the time of the 1988 denial.  
Thus, the Board finds that the evidence discussing the 
Veteran's in-service noise exposure received since the March 
1988 RO decision is not new.  Therefore, this evidence, 
either by itself or when considered with the other evidence 
of records, is not sufficient to reopen the claim.  

Based on the foregoing, the Board finds that new and material 
evidence to reopen the previously denied claim of service 
connection for hearing loss disability has not been received, 
and the application to reopen will therefore be denied.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hearing loss 
disability, the application to reopen is denied.



                    
____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


